DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/336,177 filed on 03/25/2019 is presented for examination. As per the remarks of 03/25/219, claims 5-7 and 12-14 have been amended. Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 10,436,850 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a power storage apparatus comprising a battery and a control circuit that controls charging and discharging of the battery, wherein during a polarization elimination time period extending from a battery charging or discharging end time to a .
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of instant application: 16/336,177
Claim 1 of paten’d application US10,436,850
       A power storage apparatus comprising a battery and a control circuit that controls charging and discharging of the battery, wherein during a polarization elimination time period extending from a battery charging or discharging end time to a polarization-eliminated time at which polarization of the battery is judged to have been eliminated, the control circuit obtains, as an amount of change, a difference between a first voltage of the battery measured at a first time and a second voltage of the battery measured at a second time following the first time, multiplies the amount of change by an estimation coefficient that depends on the first voltage, the second voltage, a temperature of a battery body, a 

A power storage apparatus comprising: a battery;  and a control circuit that controls charging and discharging of the battery, wherein the control circuit when a predetermined time period that has elapsed after the charging or discharging of the battery was ended is shorter than a polarization elimination time period extending from a time at which the charging or discharging of the battery was ended to a time at which polarization of the battery was judged to have been eliminated, determines an estimated open-circuit voltage after the elimination of the polarization of the battery, determines a first estimated state of charge using the estimated open-circuit voltage, determines a reflection coefficient on the basis of the estimated 


	Instant claims 2-7 are dependent on rejected claim 1 above, hence rejected same, at least, for their dependency on rejected claim 1. Instant claim 8 is similar to patented claim 12 of US 10,436,850. Claims 9-14 are depend on rejected claim 8 above, hence rejected the same, at least, for being dependents on rejected claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toshio et al. (hereinafter, Toshio) (JP2016139525).
With respect to claim 1, Toshio discloses a power storage apparatus comprising a battery and a control circuit that controls charging and discharging of the battery (Para. # 0002), wherein during a polarization elimination time period extending from a battery charging or discharging end time to a polarization-eliminated time at which polarization of the battery is judged to have been eliminated (Para. # 0008, 0015), the control circuit obtains, as an amount of change, a difference between a first voltage of the battery measured at a first time and a second voltage of the battery measured at a second time following the first time (Para. # 0009, 0014-0015), multiplies the amount of change by an estimation coefficient that depends on the first voltage, the second voltage, a temperature of a battery body, a temperature of a space around the battery, or a degree of deterioration of the battery (Para. # 0012, 0014 and 0015), and sums a value obtained in the multiplication and the first or second voltage so as to estimate an open-circuit voltage to be provided after elimination of the polarization of the battery (Para. # 0014-0016 and 0022). 
With respect to claim 5, Toshio discloses the power storage apparatus comprising a battery and a control circuit that controls charging and discharging of the battery, wherein the control circuit sets a first estimation coefficient as the estimation coefficient when one of temperatures measured at the battery charging or discharging end time, the first time, and the second time or an average of the temperatures measured at the first and second times is equal to or less than a temperature threshold (Para. # 0017, 0022 and 0026) and sets a second estimation coefficient as the estimation coefficient when one of temperatures measured at the battery charging or discharging end time, the first time, and the second time or the average of the temperatures measured at the first and second times is greater than the temperature threshold, the second estimation coefficient being lower than the first estimation coefficient (Para. # 0022, 0034 and 0040). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859